DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 01/15/2021.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Desai et al. does not teach or suggest obtaining images of one or more persons within a property; identifying a heartbeat for each person of the one or more persons within the images of the one or more persons; identifying a location for each person within the images; receiving a request that indicates a heartbeat signature generated from heartbeats sensed by a device worn by a user; determining that an identified heartbeat of a person of the one or more persons matches the heartbeat signature; in response to determining that the identified heartbeat of the person of the one or more persons matches the heartbeat signature, selecting the person as the user; and in response to selecting the person as the user, providing a response to the request based on a location of the person. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desai et al. (US 10824703) disclose techniques for authenticating an individual based at least partly on a tremor signature of the individual.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631